Citation Nr: 1224176	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  11-06 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a temporary total rating due to treatment requiring convalescence and/or hospital treatment or observation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to January 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDING OF FACT

In a written statement submitted in May 2012, the Veteran withdrew his appeal with respect to the issue of entitlement to a temporary total rating due to treatment requiring convalescence and/or hospital treatment or observation.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to a temporary total rating due to treatment requiring convalescence and/or hospital treatment or observation have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

Here, in May 2012, prior to the promulgation of a decision in the appeal, the Veteran notified VA in writing that he wanted to withdraw his appeal of the issue of entitlement to a temporary total rating due to treatment requiring convalescence and/or hospital treatment or observation.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The appeal for entitlement to a temporary total rating due to treatment requiring convalescence and/or hospital treatment or observation is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


